Citation Nr: 0708685	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 
2003 for the grant of service connection for joint pain due 
to an undiagnosed illness.  

2.  Entitlement to an effective date prior to February 26, 
2003 for the grant of service connection for headaches due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1989 to April 1993.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for joint pain due to an undiagnosed illness and 
headaches due to undiagnosed illness; each rated 10 percent, 
effective February 26, 2003.  An April 2004 decision 
continued to rate the service connected disabilities each as 
10 percent disabling, effective February 26, 2003.   In 
February 2007, the veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record. 

During his February 2007 videoconference hearing, the veteran 
appeared to indicate that there was a clear and unmistakable 
error in the September 1999 rating decision that originally 
denied service connection for joint pain and headaches due to 
an undiagnosed illness.  He indicated that the October 2003 
decision that granted service connection was based on the 
same evidence that was available at the time of the September 
1999 rating decision.  The issue of clear and unmistakable 
error in a prior rating decision is not properly before the 
Board at this time, and the issue is referred to the RO for 
appropriate development and consideration.


FINDINGS OF FACT

1.  An unappealed September 1999 rating decision denied 
service connection for the veteran's joint pain disabilities 
(then characterized as neck, back, elbow, and knee pain due 
to undiagnosed illness), and headaches.

2.  The next written communication from the veteran seeking 
to reopen a claim of service connection for joint pain and 
headaches due to an undiagnosed illness was received February 
26, 2003.

3.  The RO, in an October 2003 rating decision, granted 
service connection for joint pain and headaches due to an 
undiagnosed illness, effective February 26, 2003, the date of 
the receipt of the veteran's application to reopen his claim.

4.  VA was not in receipt or possession of any evidence 
between September 1999 and February 26, 2003 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on joint pain and headaches 
due to an undiagnosed illness.


CONCLUSION OF LAW

1.  An effective date prior to February 26, 2003, for the 
grant of service connection for joint pain due to an 
undiagnosed illness is not warranted. 38 U.S.C.A. §§ 5110, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 20.1100 
(2006).

2.  An effective date prior to February 26, 2003, for the 
grant of service connection for headaches due to an 
undiagnosed illness is not warranted. 38 U.S.C.A. §§ 5110, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 20.1100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The instant matters are "downstream" issues following a grant 
of service connection.  The rating decision on appeal and a 
December 2004 statement of the case (SOC) explained the basis 
for the effective dates assigned.  The SOC also outlined the 
legal criteria governing effective dates of awards.  March 
and May 2006 letters from the RO specifically outlined what 
the evidence needed to show to substantiate the earlier 
effective date claims.  The May 2006 letter also indicated 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency. Additionally, this letter 
advised the veteran to submit any evidence in his possession 
pertaining to his claim.  While the letter did not precede 
the decision on appeal (See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)), the veteran is represented and has had 
ample opportunity to respond.  In June 2006, he reported that 
he had no other information or evidence to give to VA to 
substantiate his claim and requested that his claim be 
decided as soon as possible.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and further notice is not required Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, VA has obtained all available 
records pertinent to the mater of the effective date.  
Development is complete to the extent possible; VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.

II.  Factual Background, Criteria, and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  

An unappealed September 1999 rating decision denied service 
connection for the veteran's joint pain (then characterized 
as neck, back, elbow, and knee pain), and headaches due to an 
undiagnosed illness.  The rating decision indicated that if 
the veteran's SMR's were subsequently located, the decision 
would automatically be reconsidered, and if granted, that 
decision would be effective as of the date of this pending 
claim.  The record does not show that the veteran ever 
appealed that decision and the decision is final (See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156).  In November and 
December 2003 Reports of Contact, it appeared that the 
veteran was under the impression that if service connection 
was ever granted for these claims, the effective date would 
resort back to the date of the 1999 claims.  However, the 
December 2004 SOC explained to him that the claims were only 
reconsidered because the veteran's representative essentially 
requested to reopen the claims.  Since the September 1999 
decision became final and VA has not received any SMR's to be 
able to reconsider the effective date; the currently assigned 
effective date is considered appropriate.  

During his February 2007 videoconference hearing, the veteran 
appears to claim that he submitted a notice of disagreement 
(NOD) in 2000; however, the evidence does not contain any 
such record.  During the hearing, he was advised to submit 
any documentation that would show that VA was in possession 
of that NOD back in 2000.  To date, no further evidence has 
been submitted that would support the veteran's contentions.  
The record shows that the next written communication from the 
veteran and his representative seeking service connection for 
joint pain and headaches due to an undiagnosed illness was 
received on February 26, 2003.  

The Board acknowledges the veteran's accurate contention that 
symptoms of a joint pain and headache disability and a 
diagnosis of a joint pain and headache disability were found 
well before February 26, 2003.  However, the only question 
before the Board at this time is whether subsequent to the 
September 1999 rating decision and prior to February 26, 
2003, there was a communication from the veteran seeking to 
reopen the claim.  There is nothing in the claims file 
received between the September 1999 rating decision and the 
February 26, 2003 communication, which may be construed as a 
formal or informal claim seeking to essentially reopen the 
claim of service connection for a joint pain and headache 
disability.  

The Board concludes that the weight of the evidence is 
against the veteran's claim, and an effective date earlier 
than February 26, 2003 for service connection for joint pain 
and headaches as due to an undiagnosed illness, is not 
warranted.



ORDER

An effective date prior to February 26, 2003 for the grant of 
service connection for joint pain due to an undiagnosed 
illness is denied.  

An effective date prior to February 26, 2003 for the grant of 
service connection for headaches due to an undiagnosed 
illness is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


